Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Applicant’s representatives requested clarification as to how the following recitation from instant claim 1, was met by the applied prior art:

“subsequent to causing output of the audio tone, receiving data from the second device based on the audio tone.” 

In the system disclosed by Millington [e.g., @ Figure 2], modified by Sheen, element 23 (the second device):

A) Received a transmitted request for participation in the audio synchronization process [e.g., lines 29-39 of column 8 of Millington];

B) Caused the output and insertion of an audio tone with the played audio program content [i.e., via the modification taught by Sheen];

C) Subsequent to the outputting of the audio tone, transmitted data representing the played audio program, wherein 

1) The transmitted data was received by each of the playback devices (third devices) “based on”1 the audio tone [e.g., based on the timing represented thereby]; and 

2) The audio timing setting of each third device, i.e. a delay imparted thereto, was adjusted based on the received data – i.e., the outputting of a synchronized audible audio signal based thereon.

The examiner agreed that the claim could be amended to overcome the applied prior art by amending the recitation in question by clarifying that the received data was received by the second device via feedback.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481





    
        
            
    

    
        1 The term “based on” being broadly and fairly construed.